Citation Nr: 0802729	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Thomas E. Johnson, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  The veteran's death occurred in September 2003.  The 
veteran's surviving spouse is the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran died in September 2003.

2.  At the time of his death, the veteran was service 
connected for lumbar spine rheumatoid arthritis, cervical 
spine rheumatoid arthritis, atrial fibrillation, bilateral 
pyelonephritis, and bilateral hearing loss.

3.  The evidence shows that the immediate cause of death was 
pulmonary arrest due to or as a consequence of lung cancer.

4.  There is no competent medical evidence that the lung 
cancer was related to service.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1103, 1110, 1112, 1116, 1113, 
1137, 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309, 3.311, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The Board notes that there is a letter from the RO to the 
appellant dated in February 2004 that generally explains what 
benefits are available to surviving spouses and what the 
evidence must show to establish eligibility for DIC.  
However, the RO is not shown to have notified the appellant 
of the fact that the veteran had been service-connected for 
rheumatoid arthritis of the lumbar and cervical spines, 
atrial fibrillation, bilateral pyelonephritis, and bilateral 
hearing loss at the time of his death.  Nevertheless, the 
appellant had actual notice that the veteran was service 
connected for atrial fibrillation as she noted this fact on 
her VA Form 21-4138, Statement in Support of Claim, received 
in April 2004.  With respect to the other service-connected 
disabilities, there is no medical evidence that any of these 
conditions had a causal relationship to the veteran's death, 
and as the appellant has not claimed otherwise, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  A VA 
medical opinion an opinion as to the etiology of the 
veteran's demise was also obtained.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In this case, the veteran was service connected for lumbar 
spine rheumatoid arthritis, cervical spine rheumatoid 
arthritis, atrial fibrillation secondary to rheumatic heart 
disease, bilateral pyelonephritis, and bilateral hearing 
loss.

The veteran died in September 2003.  The death certificate 
shows that the immediate cause of death was pulmonary arrest 
due to or as a consequence to lung cancer.

The first question that must be addressed, therefore, is 
whether incurrence of lung cancer is factually shown during 
service.  The Board concludes it was not.  The service 
medical records are absent complaints, findings or diagnoses 
of any type of cancer during service.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Cancer can be service-connected on such 
a basis.  However, VA treatment records indicate that the 
veteran's lung cancer was detected in 2000, more than 50 
years after the veteran's discharge from service.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1945 and 
2000, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the veteran clearly 
had lung cancer.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
lung cancer and the veteran's military service.

However, no medical professional has ever related lung cancer 
to the veteran's military service.  In addition, the medical 
evidence does not show treatment or diagnosis of these 
problems until many years after service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service].

The Board notes that the appellant contends that the 
veteran's service-connected atrial fibrillation was a primary 
or contributory cause of the veteran's death.

However, there is no competent evidence that a service-
connected disability played any role in the veteran's death.  
The Board notes that a March 2003 VA treatment record notes 
that the veteran had severe lung disease and a history of 
several cancers, that he continued to have decline in his 
function, but that there appeared to be no single specific 
cause for it.  

In addition, the only medical opinion which directly 
addresses the appellant's claim that the veteran's service-
connected atrial fibrillation caused or contributed to his 
death is unfavorable to the claim.  In July 2005, Dr. D.A. 
provided the following opinion, "It is the opinion that [the 
veteran's] pulmonary arrest is less likely as not (less than 
50/50% probability) caused by the result of his service-
connected atrial fibrillation.  His pulmonary arrest is at 
least as likely as not (greater than 50/50% probability) 
caused by the result of his pulmonary dysfunction as 
evidenced by COPD, emphysema, pulmonary squamous cell 
carcinoma, increased laborious breathing preceding this 
individual's death, rhonchi, and productive cough."

In short, there is simply no competent evidence of record 
supporting a causal connection between the veteran's period 
of service and his death many years later.  The competent 
evidence of record fails to provide any support for the 
conclusion that the veteran's death from pulmonary arrest due 
to lung cancer was due to his active military service or 
related to a service-connected disability, including atrial 
fibrillation.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


